Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to Applicant's amendment filed December 3, 2021 in reply to the Non-final Office Action mailed August 4, 2021. Claims 6, 7, 19, 20, and 23 have been amended; claims 1-5, 8-18, 27, and 31 have been canceled; and no claims have been newly added. Claims 21, 22, 26, and 28-30 have been withdrawn. Claims 6, 7, 19, 20, and 23-25 are currently under examination
Withdrawal of Prior Claim Objections
Claim 20 has been satisfactorily amended so that the embedded structures designated Formulae I-IV are legible. Therefore, the objection to claim 20 presented in the Non-final Office Action mailed August 4, 2021 is hereby withdrawn.  
Withdrawal of Prior Claim Rejections - 35 USC § 112(a)
Claim 31 has been canceled. Therefore, the 35 USC 112(a) rejection presented in the Non-final Office Action mailed August 4, 2021 is hereby withdrawn. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 19, and 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

1. One of ordinary skill in the art cannot definitively ascertain whether the claimed composite contains a “first component of a bone mimic” or “a bone mimic of the first component”, and even more fundamentally whether the bone mimic comprises a first component or the first component comprises a bone mimic. Likewise for the cartilage mimic and the second component. One of ordinary skill in the art simply cannot make heads or tails out of the claimed subject matter. 
2. Even assuming, arguendo, that the claimed composite necessarily contains the “first component of a bone mimic”, one of ordinary skill in the art would understand that the composite need not contain the entire bone mimic (i.e. only the first component). The “bone mimic” itself is described as i.e. 3D porous PLGA scaffold comprising sintered microspheres with interconnected scaffold porosity. One of ordinary skill in the art cannot definitively ascertain what is in fact the “first component” of this bone mimic that is necessarily part of the claimed composite. 
3. Similarly, even assuming, arguendo, that the claimed composite necessarily contains the “second component of a cartilage mimic”, one of ordinary skill in the art would understand that the composite need not contain the entire cartilage mimic (i.e. only the second component). The “cartilage mimic” itself is described, but one of ordinary skill in the art cannot definitively ascertain what is in fact the “second component” of this cartilage mimic that is necessarily part of the claimed composite. 
Claim 7, as now amended, stipulates in a wherein clause that “said PLGA comprises lactide units and glycolide units at a molar ratio of about 85:15. One of ordinary skill in the art cannot definitively ascertain whether the lactide:glycolide ratio is 85:15 or whether the glycolide:lactide ratio is 85:15, or either one. 
Claim 20 is indefinite for the following reasons:
1. Claim 20 depends from claim 6. Claim 6 requires that the HA necessarily contain both a thiol group and an amino group. Claim 20 stipulates that the thiolated HA with amino groups is one of the formulae I-IV. However, while the claim does provide that each formula does contain a thiol group, the formula either does not contain an amino group or an amino group is optional. Further, for at least Formulae I and II, R1 and R2, respectively, cannot possibly be anything other than a thol group, and thus cannot be any of the other functional groups recited for R1 and R2, e.g. dihydrazide, etc. For Formulae III and IV, there are only two variable R groups, i.e. R3 and R4 for Formula III and R2 and R5 for Formula IV, and at least one must be a thiol. Hence, the other one would appear to necessarily be an amino group, but the claim provides that the R2, R3, R4, and R5 can be any one of the numerous functional groups recited.
3. The acronym “NHS” is not defined by the claim. Claims must stand alone to define the invention, and should not reply on the disclosure or the drawings to give them meaning. 
Claims 7, 19, 20, and 23-25 are (also) indefinite for depending from an indefinite claim. 
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   
Claim 20 depends from claim 6. Claim 6 requires that the HA necessarily contain both a thiol group and an amino group. Claim 20 stipulates that the thiolated HA with amino groups is one of the formulae I-IV. However, while the claim does provide that each formula does contain a thiol group, the formula either does not contain an amino group or an amino group is optional. Further, for at least Formulae I and II, R1 and R2, respectively, cannot possibly be anything other than a thol group, and thus cannot be any of the other functional groups recited for R1 and R2, e.g. dihydrazide, etc. For Formulae III and IV, there are only two variable R groups, i.e. R3 and R4 for Formula III and R2 and R5 for Formula IV, and at least one must be a thiol. Hence, the other one would appear to necessarily be an amino group, but the claim provides that the R2, R3, R4, and R5 can be any one of the numerous functional groups recited. Hence, claim 20 appears to be broader in scope than claim 6 from which it depends, and/or fails to include all the limitations of claim 6 from which it depends.
Claim Rejections - 35 USC § 103 (I and II)

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
I. Claims 6, 19, 20, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Daniloff et al. (U.S. Patent Application Pub. No. 2009/0017091), in view of Prestwich et al. (U.S. Patent Application Pub. No. 2008/0025950), Park et al. (Acta Biomaterialia. 2009; 5: 3394-3403), Wang et al. (Mater. Sci. and Eng. C. 2009; 29: 2502-2507), Xiao et al. (J Biomater Tissue Engr. 2014; 4(4): abstract), and Suchaoin et al. (Eur J Pharm Biopharm. 2016; 101: 25-32). 
I. Applicant Claims
Applicant’s elected subject matter is directed to a composite comprising a first component that is a 3D porous poly (lactide-co-glycolide) (PLGA) scaffold comprising sintered microspheres with interconnected porosity; a second component that is a hydrogel comprising thiolated hyaluronic acid (HA) with amino groups, thiolated chondroitin sulfate (CS) with amino groups, and polyethylene glycol diacrylate (PEGDA) with molecular weight of about 700-8000 Da; wherein the thiolated HA and the thiolated CS are crosslinked via the PEGDA, and wherein the thiolated HA has 4.1-43.5% DS with an amino group and 5.2-15.3% DS with a thiol group, and wherein the thiolated CS has 35.5-51.9% DS with an amino group and 17.7-34.1% DS with a thiol group; and wherein the said 3d porous PLGA scaffold and the said hydrogel are linked via NH2 groups from the said crosslinked thiolated HA and thiolated CS; and wherein molar ratio of the total thiol group of the thiolated HA and the thiolated CS to the acrylate groups of the PEGDA is about 1.07. 
I. Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Daniloff et al. disclose a polymer gel composition comprising e.g. thiolated hyaluronic acid (HA), thiolated chondroitin sulfate (CS), and polyethylene glycol diacrylate (PEGDA); wherein the HA and CS can be further functionalized with amino groups, the PEGDA crosslinks the thiolated HA and the thiolated CS, and wherein the composition can further contain a polylactide.
Prestwick et al. disclose a polymer gel composition comprising e.g. thiolated glycosaminoglycans such as e.g. hyaluronic acid (HA) and chondroitin sulfate (CS), and polyethylene glycol diacrylate (PEGDA); wherein the HA and CS can be further functionalized with amino groups, the PEGDA crosslinks the thiolated HA and the thiolated CS, and wherein the molecular weight of the PEGDA is e.g. 1000 Da and the PEGDA:thiol ratio is e.g. 1:2 (i.e. acrylates:thiol ratio of 1:1 since there are two acrylate groups per PEGDA) (abstract; paragraphs 0103, 0203, 0417; Figures 1, 2, and 4)
Park et al. disclose that compositions composed of poly (lactide-co-glycolide) (PLGA) grafted via an –NH2 group to hyaluronic acid (HA) degrade relatively slowly compared to compositions composed of PLGA and HA-coated PLGA, and are more effective for guided bone regeneration. The HA NH2 group varied from 24-80 mol% and was correlated with HA degradation rate, with a lower HA NH2 group mol% corresponding to a higher degradation rate. The HA-PLGA composite had a PLGA conjugation degree of 37%. The PLGA degradation rate can be controlled in part by the specific ratio of lactic acid to glycolic acid in PLGA. 
Wang et al. disclose that a 3D porous poly (lactide-co-glycolide) (PLGA) scaffold fabricated via sintered microspheres with porosity greater than 30% and interconnected 
Xiao et al. disclose thiolated HA with a 7-74% DS with a thiol group, and that such thiolated HA derivatives exhibit long-term stability in body fluid and thus show promise for applications in tissue engineering and regenerative medicine (abstract).
Suchaoin et al. disclose thiolated CS with about 421-675 µmols of free thiol groups per gram of polymer (i.e. equivalent to about 21-33% DS with a thiol group), and that such thiolated CS derivatives exhibit enhanced bioadhesive properties and stability in body fluids, and thus show promise for applications in tissue engineering and treatment of osteoarthritis (abstract). 
I. Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Daniloff et al. do not explicitly disclose that the polymer composite contains a 3D porous poly (lactide-co-glycolide) (PLGA) scaffold fabricated via sintered microspheres with porosity which could be covalently bonded via –NH2 groups to the hydrogel, that the hydrogel is specifically composed of thiolated HA with 4.1-43.5% DS with an amino group and 5.2-15.3% DS with a thiol group, and thiolated CS with 35.5-51.9% DS with an amino group and 17.7-34.1% DS with a thiol group, that the molecular weight of the PEGDA is 700-8000 Da and that the thiol:acrylate ratio is about 1.07. These deficiencies are cured by the teachings of Park et al., Prestwich et al., Wang et al., Xiao et al., and Suchaoin et al.
I. Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Daniloff et al., Prestwich et al., Park et al., Wang et al., Xiao et al., and Suchaoin et al., outlined supra, to devise Applicant’s claimed composite. 
Daniloff et al. disclose a polymer composition comprising e.g. thiolated hyaluronic acid (HA), thiolated chondroitin sulfate (CS), and polyethylene glycol diacrylate (PEGDA); wherein the thiolated HA and the thiolated CS are crosslinked via PEGDA; wherein the thiolated HA and thiolated CS can further contain amino functional groups, and wherein the composition can further contain a polylactide component and be employed to treat a defect in bone and/or cartilage. Since Prestwick et al. disclose that e.g. crosslinking of thiolated glycosaminoglycans such as e.g. hyaluronic acid (HA) and chondroitin sulfate (CS) with polyethylene glycol diacrylate (PEGDA) for the production of hydrogels for tissue repair and delivery of e.g. bioactive agents can be achieved using PEGDA with a molecular weight of e.g. 1000 Da and a PEGDA:thiol ratio is e.g. 1:2 (i.e. acrylates:thiol ratio of 1:1 since there are two acrylate groups per PEGDA); since Park et al. disclose that compositions composed of poly (lactide-co-glycolide) (PLGA) grafted via an –NH2 group to e.g. hyaluronic acid degrade relatively slowly and are more effective for guided bone regeneration; since Wang et al. disclose that a 3D porous poly (lactide-co-glycolide) (PLGA) scaffold fabricated via sintered microspheres with porosity greater than 30% support mesenchymal stem cell proliferation and are a suitable scaffold for bone repair applications; since Xiao et al. disclose that thiolated HA with a 7-74% DS exhibit long-term stability in body fluid and thus show promise for applications in tissue engineering and regenerative medicine; and since Suchaoin et al. et al. composite to include a 3D porous poly (lactide-co-glycolide) (PLGA) scaffold fabricated via sintered microspheres with porosity greater than 30%, and to covalently bond this 3D porous PLGA scaffold via –NH2 groups to the hydrogel comprising thiolated HA with 7-74% DS with a thiol group and 24-80% DS with an amino group, and thiolated CS with 21-33% DS with a thiol group and 24-80% DS with an amino group, which thiolated HA and thiolated CS are crosslinked by PEGDA having a molecular weight of e.g. 1000 Da and with a acrylate:thiol ratio of 1:1, with the reasonable expectation of success that the resulting composite will be more effective for guided bone regeneration. 
Daniloff et al. disclose that their crosslinking methodology with PEGDA is based on the methodology described in International Patent Application No. WO 2005/056608 (see e.g. paragraph [0186]). The U.S. National Stage Entry of the very same application is published as Prestwich et al., U.S. Patent Application Pub. No. 2008/0025950. Since Prestwich et al. disclose that the PEGDA MW employed is e.g. 700-10,000 Da, one of ordinary skill in the art would thus be motivated to employ PEGDA with a MW of 700-10,000 Da. Since the properties described in claim 16, i.e.  “a crosslinking efficiency of about 79% to about 96%” and “an average storage modulus of about 410-3830 Pa”, are based on employing a PEGDA with MW 700-8,000 Da, the properties do not distinguish the claimed composition from the cited prior art. 
et al. disclose thiolated CS with about 421-675 µmols of free thiol groups per gram of polymer. The molecular weight of CS is 475.4 g/mol. Hence, the thiolated CS contains about 0.00042-0.00067 moles thiol per 0.002 moles of CS, or about 21-33 moles thiol groups per 100 moles of CS units, which is thus equivalent to about 21-33% DS with a thiol group.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
II. Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Daniloff et al. (U.S. Patent Application Pub. No. 2009/0017091), in view of Park et al. (Acta Biomaterialia. 2009; 5: 3394-3403), Park (Biomaterials. 1995; 16(15): 1123-1130), Wang et al. (Mater. Sci. and Eng. C. 2009; 29: 2502-2507), Xiao et al. (J Biomater Tissue Engr. 2014; 4(4): abstract), and Suchaoin et al. (Eur J Pharm Biopharm. 2016; 101: 25-32).
II. Applicant Claims
Applicant’s elected subject matter is directed to a composite comprising a first component that is a 3D porous poly (lactide-co-glycolide) (PLGA) scaffold with a lactide/glycolide ratio of 85:15 comprising sintered microspheres with interconnected 2 groups from the said crosslinked thiolated HA and thiolated CS. 
II. Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Daniloff et al. disclose a polymer composition comprising e.g. thiolated hyaluronic acid (HA), thiolated chondroitin sulfate (CS), and polyethylene glycol diacrylate (PEGDA); wherein the PEGDA crosslinks the thiolated HA and the thiolated CS, and wherein the composition can further contain a polylactide.
Park et al. disclose that compositions composed of poly (lactide-co-glycolide) (PLGA) grafted via an –NH2 group to hyaluronic acid (HA) degrade relatively slowly compared to compositions composed of PLGA and HA-coated PLGA, and are more effective for guided bone regeneration. The HA NH2 group varied from 24-80 mol% and was correlated with HA degradation rate, with a lower HA NH2 group mol% corresponding to a higher degradation rate. The HA-PLGA composite had a PLGA conjugation degree of 37%. The PLGA degradation rate can be controlled in part by the specific ratio of lactic acid to glycolic acid in PLGA.

Wang et al. disclose that a 3D porous poly (lactide-co-glycolide) (PLGA) scaffold fabricated via sintered microspheres with porosity greater than 30% and interconnected pores with pore size of 10-180 µm support mesenchymal stem cell proliferation and are a suitable scaffold for bone repair applications (see abstract).
Xiao et al. disclose thiolated HA with a 7-74% DS with a thiol group, and that such thiolated HA derivatives exhibit long-term stability in body fluid and thus show promise for applications in tissue engineering and regenerative medicine (abstract).
Suchaoin et al. disclose thiolated CS with about 421-675 µmols of free thiol groups per gram of polymer (i.e. equivalent to about 21-33% DS with a thiol group), and that such thiolated CS derivatives exhibit enhanced bioadhesive properties and stability in body fluids, and thus show promise for applications in tissue engineering and treatment of osteoarthritis (abstract).
II. Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Daniloff et al. do not explicitly disclose that the polymer composite contains a 3D porous poly (lactide-co-glycolide) (PLGA) scaffold with a lactide/glycolide ratio of 85:15 fabricated via sintered microspheres with porosity which could be covalently bonded via –NH2 groups to the hydrogel, and that the hydrogel is specifically composed of thiolated HA with 4.1-43.5% DS with an amino group and 5.2-15.3 DS with a thiol group, and et al., Park, Wang et al., Xiao et al., and Suchaoin et al.
II. Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Daniloff et al., Park et al., Park, Wang et al., Xiao et al., and Suchaoin et al., outlined supra, to devise Applicant’s claimed composite. 
Daniloff et al. disclose a polymer composition comprising e.g. thiolated hyaluronic acid (HA), thiolated chondroitin sulfate (CS), and polyethylene glycol diacrylate (PEGDA); wherein the thiolated HA and the thiolated CS are crosslinked via PEGDA; wherein the thiolated HA and thiolated CS can further contain amino functional groups, and wherein the composition can further contain a polylactide component and be employed to treat a defect in bone and/or cartilage. Since Park et al. disclose that compositions composed of poly (lactide-co-glycolide) (PLGA) grafted via an –NH2 group to hyaluronic acid degrade relatively slowly and are more effective for guided bone regeneration; since Park discloses that poly (lactide-co-glycolide) (PLGA) with a lactide/glycolide ratio of 80:20 to 90:10 degrades much slower over the course of a 53 day period than PLGA with a lactide/glycolide ratio of 50:50 to 70:30; since Wang et al. disclose that a 3D porous poly (lactide-co-glycolide) (PLGA) scaffold fabricated via sintered microspheres with porosity greater than 30% support mesenchymal stem cell proliferation and are a suitable scaffold for bone repair applications; since Xiao et al. disclose that thiolated HA with a 7-74% DS exhibit long-term stability in body fluid and et al. disclose that thiolated CS with about 421-675 µmols of free thiol groups per gram of polymer (i.e. equivalent to about 21-33% DS) exhibit enhanced bioadhesive properties and stability in body fluids, and thus show promise for applications in tissue engineering and treatment of osteoarthritis; one of ordinary skill in the art would be motivated to tailor the Daniloff et al. composite to include a 3D porous poly (lactide-co-glycolide) (PLGA) scaffold with a lactide/glycolide ratio of 80:20 to 90:10 fabricated via sintered microspheres with porosity greater than 30%, and to covalently bond this 3D porous PLGA scaffold via –NH2 groups to the hydrogel comprising thiolated HA with 7-74% DS with a thiol group and 24-80 DS with an amino group, and thiolated CS with 21-33 DS with a thiol group, with the reasonable expectation of success that the resulting composite will be more effective for guided bone regeneration.  
Suchaoin et al. disclose thiolated CS with about 421-675 µmols of free thiol groups per gram of polymer. The molecular weight of CS is 475.4 g/mol. Hence, the thiolated CS contains about 0.00042-0.00067 moles thiol per 0.002 moles of CS, or about 21-33 moles thiol groups per 100 moles of CS units, which is thus equivalent to about 21-33% DS with a thiol group.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed 
Response to Arguments
Applicant's arguments filed December 3, 2021 have been fully considered but they are not persuasive.
i) Applicant contends that “Daniloff does not teach the use of the hydrogel in osteochondral regeneration” and “neither of Xiao and Suchaoin teaches or suggests any application in osteochondral regeneration”.
The Examiner, however, would like to point out that the claims are directed to a composite product, not to a method of using the product. One of ordinary skill in the art in following the teachings of the cited prior art would arrive at the claimed composite product for reasons discussed, and this is sufficient to preclude the patentability of the claimed product. The cited prior art need not disclose Applicant’s intended use of the claimed product, and the reasons one of ordinary skill in the art may have combined the cited prior art to arrive at the claimed product need not be based on Applicant’s own intended use of the product. Nevertheless, in contrast to Applicant’s assertion, Daniloff teaches that their composition is employed to treat a defect in bone and/or cartilage.
ii) Applicant contends that “none of Daniloff, Xiao, and Suchaoin teaches or suggests combing the hydrogel in Daniloff with a…3D…porous…PLGA…scaffold…to form a 3D PLGA scaffold-hydrogel integration where the hydrogel associates with the interconnected scaffold porosity of the PLGA scaffold”, and “Wang is silent as to what can be integrated into the scaffold”, and thus “cannot teach or suggest the specific 3D PLGA scaffgold-hydrogel integration”. 
The Examiner, however, would like to point out the following:
1. Daniloff expressly discloses a composite product comprises the combination of i) a hydrogel comprising e.g. thiolated hyaluronic acid (HA), thiolated chondroitin sulfate (CS), and polyethylene glycol diacrylate (PEGDA); wherein the thiolated HA and the thiolated CS are crosslinked via PEGDA; wherein the thiolated HA and thiolated CS can further contain amino functional groups, and ii) a polylactide component. Further, Daniloff discloses that this composite product can be employed to treat a defect in bone and/or cartilage. 
2. Daniloff does not specifically limit the polylactide component, other than the resulting composite should be effective to treat a defect in bone and/or cartilage. Wang discloses that a 3D porous PLGA (i.e. PLGA is a polylactide) scaffold fabricated via sintered microspheres with porosity greater than 30% and interconnected pores with pore size of 10-180 µm support mesenchymal stem cell proliferation and are a suitable scaffold for bone repair applications. 
3. Hence, as put forth in the prior art rejection, one of ordinary skill in the art would thus be motivated to employ Wang’s 3D PLGA scaffold as the “polylactide” component of the Daniloff composite, with the reasonable expectation that the resulting composite will successfully support mesenchymal stem cell proliferation and are a suitable scaffold for bone repair applications. In contrast to Applicant’s assertion, Wang has not been cited for anticipating the instantly claimed composite product, and whether or not Wang expressly teaches that the 3D PLGA scaffold can be combined with a hydrogel is essentially irrelevant here, since Daniloff, the cited primary reference, discloses the combination of the hydrogel and the polylactide component. 
iii) Applicant contends that none of the cited prior art “teaches or suggests that the hydrogel and the 3D scaffold are linked via the amino groups from the crosslinked thiolated HA and thiolated CS”, that “Park I discloses that compositions composed of…PLGA…grafted via -NH2 groups to hyaluronic acid (HA) degrade relatively more slowly and are more effective for guided bone regeneration”, and this material is “a bulk material”, that “such PLGA-HA is substantially different from the HA and PLGA 3D integration as claimed” in which “the hydrogel and the PLGA is connected interfacially via -NH2” and thus “a skilled person would not have been motivated to apply the concept of HA grafted PLGA via -NH2 linkage to a HA hydrogel and a 3D porous PLGA” because “a hydrogel is substantially different from a bulk material” and “HA chemically grafted to PLGA is substantially different from interfacial connection of HA hydrogel with porous PLGA scaffold”. 
The Examiner, however, would like to point out the following:
1. Park discloses bilayer films comprising a PLGA component grafted via NH2 groups to a HA-containing component. Not sure how Applicant is going from a bilayer film to a “bulk material” or even what they think a “bulk material” entails. Further, Applicant has not supported any of their accusations with any hard evidence. What does Applicant mean by the assertion “a hydrogel is substantially different from a bulk material” and that HA chemically grafted to PLGA is substantially different from an HA hydrogel grafted at an interface with a PLGA scaffold? These assertions are baseless. 
2. Daniloff, the cited primary reference, in view of Wang lead one of ordinary skill in the art to a composite product for bone repair comprising an HA-containing hydrogel component and a 3D PLGA scaffold component. Park is also concerned with products containing both a PLGA component and an HA component for bone repair, and discloses that a bilayer film product composed of a PLGA component grafted via an –NH2 group to HA-containing component degrades relatively slowly and is more effective for guided bone regeneration. As already noted, in Daniloff’s composite product, the HA and CS molecules of the hydrogel are outfitted with functional -NH2 groups, and as also noted, the hydrogel component can be combined with a “polylactide” component. In view of Park, it would thus be obvious to graft the hydrogel component and the PLGA component via -NH2 linkages for the advantages disclosed in Park.
3. Therefore, in view of the cited prior art as a whole, one of ordinary skill in the art, in putting the various pieces together, would be able to arrive at the instantly claimed subject matter with a reasonable expectation of success. First, in following the teachings of Daniloff, the composite could contain a hydrogel component and a polylactide component, with the hydrogel containing thiolated HA and thiolated CS 2 groups to Wang’s 3D porous PLGA scaffold for more effective guided bone regeneration, to arrive at the instantly claimed composite. Applicant has simply provided no hard evidence to the contrary. 
For the foregoing reasons, the 35 USC 103 rejections are hereby maintained.
Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/DAVID BROWE/Primary Examiner, Art Unit 1617